United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 14-1173
                         ___________________________

                   American Family Mutual Insurance Company

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                               John Martin Donaldson

                       lllllllllllllllllllll Defendant - Appellant

                      Todd Richard Patton; Jacob Todd Patton

                             lllllllllllllllllllll Defendants
                                     ____________

                     Appeal from United States District Court
                    for the District of Minnesota - Minneapolis
                                   ____________

                             Submitted: October 7, 2014
                              Filed: October 14, 2014
                                  [Unpublished]
                                  ____________

Before RILEY, Chief Judge, WOLLMAN and BYE, Circuit Judges.
                              ____________

PER CURIAM.

      This is an insurance coverage dispute arising out of an alcohol-related incident
involving a motor vehicle. After heavy drinking, eighteen-year-old Jacob Patton
operated a motor vehicle while his friend, John Donaldson, was a passenger in the
vehicle. Someone observed Patton's erratic driving and called the police. When the
police located Patton's vehicle, a chase ensued which led to a crash in which
Donaldson suffered serious injuries. Patton faced criminal charges as a result of the
incident.

        Donaldson sought insurance coverage for his injuries under an umbrella policy
insuring Patton issued by American Family Mutual Insurance Company (American
Family). The umbrella policy contains two relevant exclusions. The first exclusion
provides the policy does not cover intentional injuries, defined as "injury caused by
or at the direction of any insured even if the actual injury is different than that which
was expected or intended from the standpoint of any insured." The second exclusion
provides the policy does not "cover injury arising out of violation of a penal law or
ordinance by or with the knowledge or consent of an insured when an insured is
convicted of such violation."

      In this appeal, Donaldson seeks reversal of the district court's grant of summary
judgment in favor of American Family on the grounds the intentional injury exclusion
precludes coverage. After the appeal was taken, American Family filed a motion to
supplement the record, asking us to take judicial notice of the fact that Jacob Patton
had been convicted of a felony offense arising out of the alcohol-related motor vehicle
incident following the district court's grant of summary judgment.

       Rather than urging us to consider Patton's violation of law as an alternative
ground for affirming the district court, however, American Family represents "there
are subsequent events surrounding the conviction that would need to be addressed in
the first instance by the district court." Appellee's Br. at 51.

      Under these circumstances, we decline to exercise jurisdiction at this time.
Instead, we remand this case to the district court to address in the first instance any

                                          -2-
remaining unresolved issues surrounding Patton's criminal conviction that may
prevent us from considering the violation-of-law exclusion as an alternative ground
for affirming the district court.

      So ordered.
                      ______________________________




                                        -3-